"1128/2020 Case 2:20-cv-00372-RA5e™ BS GLAIE PRO PN AMA MEY OHS e" Page 1 of 7 # (2b

| IH] S : ( JOV U.S. Department of Health & Human Services

Remarks at the 2020 ONC Annual Meeting

Alex M. Azar il
ONC 2020 Annual Meeting
January 27, 2020 Washington, D.C.

Working toward these kinds of goals is a redefinition of the role of
government in healthcare: government not as a heavy-handed intervener, but as
an enabler of private sector innovation and competition.

And it can deliver a completely different kind of healthcare system: where you,

as the patient, are at the center and in control, with seamless access to the data
you need to make decisions with your healthcare provider.

As Prepared for Delivery
Good morning, and thank you for having me here today.

Thank you, Dr. Rucker and everyone at ONC, for putting together this annual gathering. It has become
one of HHS's largest events for engaging with external stakeholders. So | want to thank everyone here for
joining this important meeting.

| also want to thank you for changing your schedule today, as | needed to speak with China's Minister of
Health this morning, as well as the Director-General of the World Health Organization.

Before | begin our discussion of health IT, | thought it might be timely to provide a brief update on the
ongoing outbreak of coronavirus that began in Wuhan, China.

 

What is #interoperability? “Biggest step” we can take toward patient contro! over health records

https:/Avww.hhs.gov/about/leadership/secretary/speeches/2020-speeches/remarks-at-the-2020-onc-annual-meeting.html 7

 

 
1/28/2020 Case 2:20-cv-00372-RABemBsauihnea PRO DNCAnTAMeaGny DG/ZEpv Page 2 of 7

 

>> Watch the video

The U.S. government has been proactively preparing for the arrival of the novel coronavirus on our
shores and executing on an aggressive approach to protect Americans.

The United States has one of the best public health systems in the world. It is on this strength, as well as
our superb team of public health leaders at HHS, that we will rely. The President and | have been
speaking regularly, including just moments ago, on the topic of the coronavirus.

My Department, as well as relevant parts of the White House and other agencies, are in constant
communication as we work under President Trump's leadership to protect Americans.

Protecting the public health and preparing for events like this is a key part of what we do at HHS, and we
take that work very seriously. We are working closely with China, the World Health Organization, and our
state and local health departments across the U.S.

Yesterday, the Centers for Disease Control and Prevention announced that there have now been five
confirmed cases here in the U.S., and we can expect to see more.

This is a rapidly changing situation, and we are still learning about the virus.
While the virus poses a serious public health threat, the immediate risk to Americans is low at this time.
As the situation evolves, we will continue to prepare to keep Americans safe.

The Trump Administration takes the health of Americans very seriously, and | know that all of you are
here for the same reason: you care about improving the health and well-being of the American people.

| know many of you are here at this gathering year after year. Sometimes, you probably feel like major
progress has been made since the year before, while at other times, it probably feels like you're facing
the same intractable problems.

So | want to begin by underscoring this point: Health IT and digital health are absolutely key to this
administration's healthcare agenda.

https:/Awww.hhs.gov/about/leadership/secretary/speeches/2020-speeches/remarks-at-the-2020-onc-annual-meeting. html 2f7
"yzev2020 Case 2:20-cv-00372-RAREmais et ina 2620 ONE Annbal MeeOEIGHKS@v Page 3 of 7
We are determined that this administration will be looked back on not just as a turning point for health IT,
but also for the much broader mission of putting patients at the center of American healthcare. We
cannot accomplish that goal without you.

President Trump has an exciting vision for healthcare: a system with affordable, personalized care, a
system that puts you in control, provides peace of mind, and treats you like a human being, not a
number.

Such a system will provide you with the affordability you need, the options and control you want, and the
quality you deserve.

Delivering on this vision requires having a healthy respect for what works about our system—and a
vigorous dedication to fixing what's broken.

That's what the President has promised Americans, no matter how they finance or obtain their healthcare:
Protect what works, and fix what's broken.

So, what does that mean when it comes to health IT?
What has worked, in fits and starts, is the digitization of health records.

It has created the potential for a whole ecosystem of applications and innovations that can put the patient
at the center, empowering providers with the right decision-making information and providing the patient
with the data he or she needs.

This potential has always been apparent to those of us who worked closely on it.

| was serving in the Bush administration, as HHS'‘s general counsel, when ONC was created. In the years
since we started talking about this issue around Secretary Leavitt's conference room table, we've seen
massive advances in the technology we have at our disposal.

Tremendous progress has undoubtedly been made on the adoption front. But technology has continued
to advance at exponential rates.

The ubiquity of smartphones, apps, cloud-based storage and computing power, and near-universal
access to high speed internet has completely changed so many aspecis of American life, and whole
industries, but not, unfortunately, so much of healthcare.

But these technological advances have made the promise of digital health even more tantalizing: putting
patients and providers truly in control, enabling personalized treatment of every patient.

In order for this to happen, however, we need not just digitized records, but records that are transportable
and interoperable—that can be easily accessed and used in different forms.

https:/Avww.hhs.gov/aboutleadership/secretary/speeches/2020-speeches/remarks-at-the-2020-onc-annual-meeting.html 3/7
1/28/2020 Case 2:20-cv-00372-RARemats ot tha P20 ONE Annika MeeDB/MIHLOv Page 4 of 7
Such records will be more than just records—they will be highly valuable tools in delivering Americans
better, more affordable healthcare.

The inadequacies of our current system aren't just a theoretical challenge.

They can also be a source of tremendous frustration for patients themselves—no matter how well-versed
these patients may be in the inner workings of the health system.

It's even been a source of frustration for me, as a patient—within the past month, in fact.

Earlier this month, | spent hours trying unsuccessfully to get access into my health records and, to this
date, still haven't had my call returned to help me get into them. And I'm the Secretary of Health and
Human Services!

That was the one reassuring thing about the experience: There was no preferential treatment, just equal
opportunity frustration.

And that isn't even the only time I've encountered issues around my health records.

Last year, | had to visit three different providers that were all part of the same large system: a primary
care practice, an imaging provider, and an inpatient hospital.

Yet each of them had a separate system—within this one business, they didn't even have interoperability!
And this isn't just frustrating. Each of these issues is an opportunity for medical error.

| saw, at one point, that the hospital planned to switch me from one statin to a much more powerful one,
and | told them | didn't want to do that—but sure enough, somehow that information wasn't incorporated
into my record and, that night, | got a cup of pills with the drug I'd said | didn't consent to taking.

Health records today are stored in a segmented, balkanized system, and it's not just affecting the patient
and provider experience—it's affecting care.

This has to change, which is why, last year, we proposed ONC's bold interoperability rule, as well as
accompanying rules from CMS.

| want to briefly lay out the context of the interoperability rule, which is the result of years of thinking about
what's needed to deliver on the potential of health IT.

The rule was authorized and required by the 21st Century Cures Act, a piece of legislation that passed on
a nearly unanimous, bipartisan basis, and a law that | know many of you in this room either worked on or
advocated.

https:/Avww.hhs.gov/about/leadership/secretary/speeches/2020-speeches/remarks-at-the-2020-onc-annual-meeting.html 4f7
1/28/2020 Case 2:20-cv-00372-RABemBiS@uina 2020 ONC Ante oeeiRYDHEGv Page 5 of 7
The details of the rule may be complex, but the goal is very simple: It's about access and choice. Patients
should be able to access their electronic medical record at no cost, period.

Providers should be able to use the IT tools that allow them to provide the best care for patients, without
excessive costs or technical barriers.

This sounds like a pretty intuitive, appealing standard.
Unfortunately, some are defending the balkanized, outdated status quo and fighting our proposals fiercely.

| want to be quite clear: Patients need and deserve control over their records; interoperability is the single
biggest step we can take toward that goal.

In determining how to implement it, we will take very seriously all input from our stakeholders, including all
of you in this room.

We extended the comment period for the interoperability rule, and have done extensive in-person
outreach as well.

We will pursue the goal of patient empowerment while providing robust enforcement of and protection for
these same patients’ privacy.

This is not about one software system design or the other.

This is about ensuring that patients have access to information about their own health, and that providers
have a choice in tools and solutions to provide the best possible care.

Our work toward that end will in no way limit patients’ privacy protections.

Look at the status quo: Patients cannot easily access their medical records, providers on different
systems cannot effectively communicate, and those holding patient data have prevented new market
entrants from participating in this space.

Defending a system like this, defending that status quo, is a pretty unpopular place to be.

Far too many Americans have had experiences just as frustrating as I've had. In fact, I've heard stories
just like it not only from Dr. Rucker, but also from Administrator Verma at CMS.

At this point, we could practically turn HHS senior staff meetings into a roundtable about frustrating health
IT experiences.

| would suggest that means we have a serious problem—and that scare tactics are not going to stop the
reforms we need.

https://www.hhs.gov/about/leadership/secretary/speeches/2020-speeches/remarks-at-the-2020-onc-annual-meeting.html 5/7
1/28/2020 Case 2:20-cv-00372-RAgemMecnine@ndo DNiC/Antodiadiha/AG2ZGbv Page 6 of 7

| want to conclude by emphasizing that our efforts around interoperability and health {T issues are also
going to go beyond control of clinical records.

Putting patients in charge of their health records is a key piece of patient control in healthcare, and patient
control is at the center of our work toward a value-based healthcare system.

But there are even more direct ways that health IT can help us build a value-based, competitive
healthcare system.

Seamless health IT systems, and patient use of smartphone apps, also hold huge potential for delivering
affordability and quality through price transparency and competition.

Starting in January 2021, thanks to President Trump's executive order on price transparency, hospitals
will be required to make available their actual prices and the prices they're willing to accept from patients
paying cash.

We've also proposed that insurers have to make public the prices that they negotiate with providers, and
what patients’ cost-sharing will be on a given plan.

Now, imagine having that information seamlessly integrated with patients’ clinical information—so you can
be aware of what services you're receiving and how much you're paying for them, in the same place.

That is quite possible with the right work on harmonization of data standards, which is why ONC has been
focusing on these kinds of issues, too.

This could not only transform the experience of shopping for care, but also the experience of receiving
care.

Patients and providers are often frustrated by the process of prior authorization, which could be greatly
accelerated if clinical and financial data streams were integrated.

Working toward these kinds of goals is a redefinition of the role of government in healthcare: government
not as a heavy-handed intervener, but as an enabler of private sector innovation and competition.

And it can deliver a completely different kind of healthcare system: where you, as the patient, are at the
center and in control, with seamless access to the data you need to make decisions with your healthcare
provider.

That is the kind of personalized system that President Trump has promised the American people—and it
will be a more affordable, higher quality system, too. Such a system isn't the stuff of science fiction; we
have the technology to make it happen.

https:/Awww.hhs. gov/about/leadership/secretary/speeches/2020-speeches/remarks-at-the-2020-onc-annual-meeting.htm! 6/7
1/28/2020 Case 2:20-cv-00372-RAdembiecuine endo DNC/AntndiaGehay/NH2G>v Page 7 of 7

We're working to make it a reality every day at HHS, and !| know many of you are hard at work on the
same goal.

So thank you again for joining us here today, and | look forward to working with all of you in the years to
come.

Content created by Speechwriting and Editorial Division

Content last reviewed on January 27, 2020

https:/Awww.hhs.gov/about/leadership/secretary/speeches/2020-speeches/remarks-at-the-2020-onc-annual-meeting.html WH
